Name: Commission Regulation (EEC) No 3176/92 of 30 October 1992 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/48 Official Journal of the European Communities 31 . 10 . 92 COMMISSION REGULATION (EEC) No 3176/92 of 30 October 1992 fixing the import levies on milk and milk products known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 1 528/92 (3), as last amended by Regulation (EEC) No 2977/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1528/92 to the prices HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 215, 30. 7. 1992, p. 64. O OJ No L 160, 13 . 6. 1992, p. 14. O OJ No L 299, 15. 10 . 1992, p. 26 . 31 . 10 . 92 Official Journal of the European Communities No L 317/49 ANNEX to the Commission Regulation of 30 October 1992 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note (*) Import levy 0401 10 10 16,01 0401 10 90 ' 14,80 0401 20 11 22,30 0401 20 19 21,09 0401 20 91 27,78 0401 20 99 26,57 0401 30 11 71,92 0401 30 19 70,71 0401 30 31 139,01 0401 30 39 137,80 0401 30 91 233,99 0401 30 99 ' 232,78 0402 10 11 (4) 108,65 0402 10 19 (4)(6) 101,40 0402 10 91 (') 0 1 ,01 40 / kg + 30,83 0402 1 0 99 (') 0 1 ,01 40 / kg + 23,58 0402 21 11 " 0 171,97 0402 21 17 (4) 164,72 0402 21 19 00 164,72 0402 21 91 00 208,24 0402 21 99 (4) 0 200,99 0402 29 11 00 (4) 1,6472 / kg + 30,83 0402 29 15 0 0 1,6472 / kg + 30,83 0402 29 19 0 0 1,6472 / kg + 23,58 0402 29 91 0 0 2,0099 / kg + 30,83 0402 29 99 (') 0 2,0099 / kg + 23,58 0402 91 11 0 30,28 0402 91 19 0 30,28 0402 91 31 0 37,85 0402 91 39 0 37,85 0402 91 51 0 139,01 0402 91 59 0 137,80 0402 91 91 0 233,99 0402 91 99 0 232,78 0402 99 11 0 49,85 0402 99 19 0 49&gt;85 0402 99 31 00 1,3538 / kg + 27,21 0402 99 39 (') 0 * »3538 / kg + 26,00 0402 99 91 0 0 2,3036 / kg + 27,21 0402 99 99 (') 0 2,3036 / kg + 26,00 0403 10 02 108,65 0403.10 04 171,97 No L 317/50 Official Journal of the European Communities 31 . 10 . 92 (ECU/100 kg net weight, unless otherwise indicated) CN code Note (*) Import levy 0403 10 06 208,24 0403 10 12 (') 1,0140 / kg + 30,83 0403 10 14 (') 1,6472 / kg + 30,83 0403 10 16 (') 2,0099 / kg + 30,83 0403 10 22 24,71 0403 10 24 30,19 0403 10 26 74,33 0403 10 32 (') 0,1 867 / kg + 29,62 0403 10 34 (') 0,241 5 / kg + 29,62 0403 10 36 (') 0,6829 / kg + 29,62 0403 90 11 108,65 0403 90 13 171,97 0403 90 19 208,24 0403 90 31 (') 1,0140 / kg + 30,83 0403 90 33 (') 1 ,6472 / kg + 30,83 040390 39 (') 2,0099 / kg + 30,83 0403 90 51 24,71 0403 90 53 30,19 0403 90 59 74,33 0403 90 61 (') 0,1 867 / kg + 29,62 0403 90 63 ( «) 0,241 5 / kg + 29,62 0403 90 69 (') 0,6829 / kg + 29,62 0404 10 11 * 11 22,21 040410 11 * 14 171,97 0404 10 1 1 * 17 208,24 0404 10 11 * 21 108,65 040410 11 * 24 171,97 0404 10 11 * 27 208,24 0404 10 19*11 (') 0,2221 / kg + 23,58 0404 10 19*14 (') 1,6472 / kg + 30,83 0404 10 19 * 17 (') 2,0099 / kg + 30,83 0404 10 19 * 21 (') 1,0140 / kg + 30,83 0404 1 0 1 9 * 24 (') 1 ,6472 / kg + 30,83 0404 10 19 * 27 O 2,0099 / kg + 30,83 0404 10 91 * 11 (2) 0,2221 / kg 0404 10 91 * 14 (2) 1,6472 / kg + 6,04 0404 10 91 * 17 (2) 2,0099 / kg + 6,04 0404 10 91 * 21 (2) 1,0140 / kg + 6,04 040410 91 * 24 O 1,6472 / kg 4- 6,04 0404 10 91 * 27 (2) 2,0099 / kg + 6,04 0404 10 99 * 11 (2) 0,2221 / kg + 23,58 0404 10 99 * 14 O 1,6472 / kg + 29,62 0404 1 0 99 * 1 7 (2) 2,0099 / kg + 29,62 0404 10 99*21 (2) 1,0140 / kg + 29,62 0404 10 99*24 (2) 1 ,6472 / kg + 29,62 0404 10 99 * 27 (2) 2,0099 / kg + 29,62 0404 90 11 1 108,65 0404 90 13 171,97 0404 90 19 208,24 0404 90 31 108,65 0404 90 33 171,97 0404 90 39 208,24 0404 90 51 (') 1,0140 / kg + 30,83 0404 90 53 (') (3J 1 ,6472 / kg + 30,83 0404 90 59 (') 2,0099 / kg + 30,83 0404 90 91 (') 1,0140 / kg + 30,83 0404 90 93 C)(3) 1 ,6472 / kg + 30,83 0404 90 99 (') 2,0099 / kg + 30,83 31 . 10. 92 Official Journal of the European Communities No L 317/51 (ECU/100 kg net weight, unless otherwise indicated) CN code Note ^ Import levy 0405 00 10 0 241,11 0405 00 90 294,15 0406 10 20 00 227,94 0406 10 80 HO 281,26 0406 20 10 (3) (4) (6) 401.71 0406 20 90 OO 401,71 0406 30 10 (3) (4) (6) 180&gt;68 0406 30 31 (3) (4) (6) 171,78 0406 30 39 (3) (4) (6) 1 80,68 0406 30 90 O O O 277,40 0406 40 00 (3) (4) (6) 1 48,1 4 0406 90 1 1 O O O 224,1 1 0406 90 13 (3) (4) (6) 171,25 0406 90 15 (3) (4) (6) 171,25 0406 90 17 (3) (4) (6) 171 »25 0406 90 19 (3) (4) (6) 401,71 0406 90 21 (3) (4) (6) 224,11 0406 90 23 (3) (4) (6) 184,54 0406 90 25 (3) (4) (6) 184,54 0406 90 27 (3) (4) (6) 184,54 0406 90 29 (3) (4) (6) 184,54 0406 90 31 (3) (4) (6) 184,54 0406 90 33 OO 184,54 0406 90 35 (3) (4) (6) 184,54 0406 90 37 (3) (4) (6) 1 84,54 0406 90 39 (3) (4) (6) 184,54 0406 90 50 (3) (4) (6) 184,54 0406 90 61 OO 401,71 0406 90 63 OO 401,71 0406 90 69 OO 401,71 0406 9073 OO 184,54 0406 90 75 OO 184,54 0406 90 77 OO 184,54 0406 90 79 OO 184,54 0406 90 81 OO 184,54 0406 90 85 OO 1 84,54 0406 90 89 (3) (4) (6) 184,54 0406 90 93 OO 227,94 0406 90 99 OO 281,26 1702 10 10 23,09 1702 10 90 23,09 2106 90 51 23,09 2309 10 15 78,47 2309 10 19 101,79 2309 10 39 95,90 2309 10 59 80,35 2309 10 70 101,79 2309 90 35 78,47 2309 90 39 101,79 2309 90 49 95,90 2309 90 59 80,35 2309 90 70 101,79 No L 317/52 Official Journal of the European Communities 31 . 10 . 92 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated . (3) Products falling within this code imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation . (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90 . (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (6) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 584/92 have been presented, are subject to the levies set out in the Annex to that Regulation .